— In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Queens County (Smith, J.), dated October 17, 1989, which, after a hearing, (1) granted the defendant wife’s motion to hold him in contempt for his willful failure to comply with a prior order of the same court, dated May 16, 1989, which awarded the defendant wife maintenance and child support pendente lite, and (2) directed that the appellant be incarcerated for a period of 30 days unless he paid arrears of $7,450.
Ordered that the order is affirmed, with costs.
We find that, under the circumstances, the court did not err in finding the plaintiff in contempt. Lawrence, J. P., Fiber, Balletta and Rosenblatt, JJ., concur.